UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2417


RYAN DENSEL RATTAN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 10, 2010              Decided:   December 8, 2010


Before KING, SHEDD, and AGEE, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Marc Seguinót, SEGUINÓT & ASSOCIATES, Dunn Loring, Virginia, for
Petitioner.   Tony West, Assistant Attorney General, Blair T.
O’Connor, Assistant Director, Joseph D. Hardy, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ryan Densel Rattan, a native and citizen of Trinidad

and Tobago, petitions for review of an order of the Board of

Immigration    Appeals    (“Board”)        dismissing        his    appeal    from     the

immigration     judge’s      decision      finding       him       removable      as   an

aggravated felon, denying his motion to terminate proceedings,

and finding him ineligible for relief from removal.                              For the

reasons discussed below, we dismiss the petition for review.

            Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2006), we lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2006), to review the final order of removal of an alien who is

removable     for   having    been      convicted       of     certain       enumerated

crimes, including aggravated felonies.                 Because Rattan was found

removable for having been convicted of an aggravated felony,

under § 1252(a)(2)(C), we have jurisdiction “to review factual

determinations       that      trigger           the      jurisdiction-stripping

provision, such as whether [Rattan] [i]s an alien and whether

[]he has been convicted of an aggravated felony.”                          Ramtulla v.

Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).                        Once we confirm

these   two    factual       determinations,           then,       under     8    U.S.C.

§ 1252(a)(2)(C),     (D),     we     can       only    consider      “constitutional

claims or questions of law.”               See Mbea v. Gonzales, 482 F.3d

276, 278 n.1 (4th Cir. 2007).



                                           2
               Although   Rattan      concedes        that    he     is    a    native   and

citizen of Trinidad and Tobago, he denies the allegation that he

is removable as an aggravated felon.                   Based on our review of the

record, we find that Rattan’s convictions under Virginia law for

petit larceny were for “theft offense[s] . . . for which the

term of imprisonment [is] at least one year” and were therefore

aggravated      felonies.       See    8   U.S.C.       §    1101(a)(43)(G)         (2006).

Accordingly, Rattan is indeed an alien who has been convicted of

an     aggravated     felony,    and       §       1252(a)(2)(C)          divests   us    of

jurisdiction over the petition for review. *

               We therefore grant the Attorney General’s motion to

dismiss and dismiss the petition for review.                          We dispense with

oral       argument   because    the     facts       and     legal    contentions        are

adequately      presented   in     the     materials         before       the    court   and

argument would not aid the decisional process.


                                                                     PETITION DISMISSED




       *
       We note that Rattan does not raise any colorable questions
of law or constitutional issues that would fall within the
exception set forth in § 1252(a)(2)(D).



                                               3